In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐1673   
ST. JOAN ANTIDA HIGH SCHOOL INC., 
                                                   Plaintiff‐Appellant, 
                                   v. 

MILWAUKEE PUBLIC SCHOOL DISTRICT, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Eastern District of Wisconsin.  
           No. 2:17‐cv‐00413‐JPS — J.P. Stadtmueller, Judge. 
                      ____________________ 

   ARGUED SEPTEMBER 18, 2018 — DECIDED MARCH 25, 2019 
                ____________________ 

   Before SYKES, BARRETT, and ST. EVE, Circuit Judges. 
    ST.  EVE,  Circuit  Judge.  There  have  been  several  constitu‐
tional challenges to school busing in Wisconsin over the years. 
See, e.g., St. Augustine Sch. v. Evers, 906 F.3d 591 (7th Cir. 2018); 
Racine Charter One, Inc. v. Racine Unified Sch. Dist., 424 F.3d 677 
(7th Cir. 2005). This is another. Our focus here is on the Mil‐
waukee Public School District (“MPS”), private schools, and 
the Equal Protection Clause.  
2                                                         No. 18‐1673 

    MPS  offers  free  transportation  to  public‐school  students 
who  attend  certain  schools  outside  of  their  neighborhoods. 
All  other  students—including  private‐school  students—are 
only eligible if they live farther than one mile from the nearest 
public‐transportation stop. MPS also requires private schools 
to  submit  a  roster  of  students  who  need  transportation  by 
July 1;  it  has  no  such  requirement  for  its  public  schools.  St. 
Joan Antida High School, a private school, filed this lawsuit, 
claiming  that  these  restrictions  violate  the  Equal  Protection 
Clause.  This  is  especially  so,  St.  Joan  submits,  because state 
law requires MPS to transport students with “reasonable uni‐
formity,” whether they attend public or private schools. 
     The district court granted summary judgment to MPS, and 
St. Joan appeals. We affirm in part and reverse and remand in 
part. Rational bases exist for the differences in busing eligibil‐
ity, and so we affirm on that ground. But more work needs to 
be done to resolve St. Joan’s challenge to the July 1 deadline, 
and so we reverse and remand on that ground.  
                           I. Background 
     Busing parochial schoolchildren with public funding used 
to  be  considered  unconstitutional  in  Wisconsin.  See  State  ex 
rel. Reynolds v. Nusbaum, 115 N.W.2d 761, 770 (Wis. 1962). In 
1967, however, the state held a referendum, which asked vot‐
ers whether Wisconsin’s constitution should be amended to 
permit  state‐funded  transportation  of  private  and  parochial 
students.  The  voters  decided  it  should,  and  the  Wisconsin 
constitution  was  amended.  Wis.  Const.  art.  I,  § 23;  see  also 
Cartwright v. Sharpe, 162 N.W.2d 5, 8 (1968).  
    After the amendment, Wisconsin passed enabling legisla‐
tion that requires school districts to provide transportation for 
No. 18‐1673                                                           3

both  public‐  and  private‐school  students.  See  Wis.  Stat. 
§ 121.54. There are exceptions, though. The most notable (for 
our purposes) is the exception for a school district operating 
within a metropolitan area. Under § 121.54’s “city option,” a 
school district in a city need not—but can decide to—provide 
transportation  if  other  public  transportation  is  generally 
available  to  schoolchildren.  Id.  § 121.54(1).  Should  a  school 
district exercise the city option, there must “be reasonable uni‐
formity in the transportation furnished to pupils, whether they 
attend public or private schools.” Id. § 121.54(1)(b) (emphasis 
added).  
    MPS has exercised the city option, and it therefore offers 
transportation to Milwaukee‐area schools. There are two pri‐
mary types of public schools in the MPS system: (1) citywide 
schools, which offer special courses, like language‐immersion 
classes or International Baccalaureate® programs, and draw 
from  the  entire  Milwaukee  area;  and  (2)  attendance‐area 
schools,  which  generally  do  not  have  such  programs  and 
draw  only  from  a  particular  neighborhood.  MPS,  at  times, 
designates  certain  students  to  attendance‐area  schools  out‐
side  of  their  neighborhoods—making  the  school  a  “nonat‐
tendance‐area school” (as we will call it, for ease of reference). 
The Milwaukee area, of course, also has private schools, like 
St. Joan. MPS explains that, under state rules, St. Joan techni‐
cally  has  an  attendance  area;  but  unlike  public  attendance‐
area schools, St. Joan’s allotted area is the entire city of Mil‐
waukee.  
   To  ensure  transportation  to  these  schools,  MPS  devised 
Policy 4.04. This lawsuit challenges two parts of that policy.  
   The first challenge concerns how MPS decides which stu‐
dents  are  eligible  for  busing.  Under  § 2  of  Policy  4.04,  high 
4                                                           No. 18‐1673 

schoolers may receive free transportation only if they live two 
or  more  miles  from  their  school  and  “more  than  one  mile 
walking  distance  from  public  transportation”  (a  restriction 
we will call the “one‐mile rule”).1 But § 5 provides more gen‐
erous  transportation  benefits  for  high  schoolers  who  attend 
either citywide or nonattendance‐area schools. That section, 
which is titled “Racial Balance, Modernization, Overload, and 
Lack of Facility,” makes any student assigned to a school far‐
ther than two miles from her home eligible for free transpor‐
tation—regardless of the student’s proximity to public trans‐
portation. In fewer words, citywide and nonattendance‐area 
students are not subject to the one‐mile rule under § 5.  
    The second challenge is to MPS’s roster‐notification dead‐
line.  Under  § 121.54(2)(b),  private  schools  must  submit  the 
names,  grade  levels,  and  residences  of  all  students  who  are 
eligible  to  receive  busing  to  MPS  by  May  15.  The  provision 
allows a school board to “extend the notification deadline,” 
which MPS has done. Policy 4.04 states that private schools 
must submit the roster by the third Friday in September. In 
practice, however, the parties agree that MPS requires the ros‐
ters by July 1. According to MPS, the deadline is necessary so 
that it has sufficient time to arrange for the transportation of 
eligible private‐school students before school starts. There is 
no  like  roster‐notification  deadline  for  public  schools,  MPS 
says,  because  it  has  immediate access  to  the  requisite  infor‐
mation needed for eligible public‐school students.  
   In 2016, St. Joan applied to MPS for student transportation 
during the upcoming 2016–2017 school year. On May 14, 2016, 

                                                 
1 
  Policy  4.04  provides  different  transportation  terms  for  elementary 
schools. Those terms are not relevant to this dispute.  
No. 18‐1673                                                                 5

St.  Joan  submitted  its  original  roster,  which  included  the 
names of sixty‐two students relevant to this appeal; on Sep‐
tember  29,  2016,  it  updated  the  list  with  six  more  relevant 
names. What prompted St. Joan to update its roster is unclear, 
but MPS refused to bus any of these sixty‐eight students. Each 
of  them  lived  within  one  mile  of  public  transportation,  and 
the  six  later‐added  students  were  disclosed  after  the  July  1 
deadline. St. Joan protested, but eventually covered transpor‐
tation for the students. Doing so cost a total of $178,640 for the 
2016–2017 and 2017–2018 school years.  
    Looking to recover that loss, St. Joan brought this action, 
which also seeks injunctive and declaratory relief. St. Joan as‐
serts two claims. The first claim alleges that Policy 4.04’s two 
restrictions—the one‐mile rule and the July 1 deadline—vio‐
late  the  Equal  Protection  Clause  of  the  Fourteenth Amend‐
ment. See 42 U.S.C. § 1983. The second claim, brought under 
Wis. Stat. § 121.54, asserts that the restrictions violate Wiscon‐
sin’s reasonable uniformity requirement.2 After discovery, the 
parties  cross‐moved  for  summary  judgment.  The  district 
court granted MPS’s motion and denied St. Joan’s, reasoning 
that  Policy  4.04’s  two  restrictions  had  rational  bases.  293  F. 
Supp. 3d 813 (E.D. Wis. 2018). With the constitutional claim 
                                                 
2 
 St. Joan sued on its own behalf and on behalf of the sixty‐eight children’s 
parents, from whom St. Joan received assignments of rights and claims. 
The exemplar assignment in the record speaks only of a “full and complete 
assignment of rights and claims under Wis. Stat. §§ 121.54 and 121.55”—
it does not address assignment of § 1983 claims. The parties do not address 
this issue. It does not deter us, though, because the law generally holds 
that schools have standing to assert the constitutional rights of parents to 
direct their children’s education. See Runyon v. McCrary, 427 U.S. 160, 175 
n.13 (1976); Pierce v. Soc’y of the Sisters, 268 U.S. 510, 535–36 (1925); Ohio 
Ass’n of Indep. Sch. v. Goff, 92 F.3d 419, 422 (6th Cir. 1996). 
6                                                       No. 18‐1673 

dismissed,  the  district  court  declined  to  exercise  supple‐
mental jurisdiction over St. Joan’s state‐law claim. 28 U.S.C. 
§ 1367(c)(3). St. Joan appeals.  
                          II. Discussion 
    The  Equal  Protection  Clause  of  the  Fourteenth  Amend‐
ment  guarantees that “no State  shall … deny to  any  person 
within its jurisdiction the equal protection of the laws.” U.S. 
Const. amend. XIV, § 1. This is “essentially a direction that all 
persons  similarly  situated  should  be  treated  alike.”  City  of 
Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). 
Although the Equal Protection Clause does not endow a pri‐
vate  right  of  action,  42  U.S.C.  § 1983  does  for  any  constitu‐
tional deprivation under color of state law. A municipal entity 
acting under color of state law—like MPS—may be held liable 
under  § 1983  where  it  is  responsible  for  the  constitutional 
deprivation. Monell v. Dep’t of Soc. Servs. of City of New York, 
436 U.S. 658, 694–695 (1978). 
    On appeal, St. Joan contends that the one‐mile rule and the 
July 1 deadline violate the Equal Protection Clause. We first 
determine how searching our inquiry must be—under either 
strict‐scrutiny  or  rational‐basis  review—before  determining 
whether  the restrictions  pass constitutional muster.  Because 
this case comes to us after summary judgment, our review is 
de novo. Dunn v. Menard, Inc., 880 F.3d 899, 905 (7th Cir. 2018). 
We can affirm on any ground supported by the record. Terry 
v. Gary Cmty. Sch. Corp., 910 F.3d 1000, 1004 (7th Cir. 2018).  
A. Standard of Scrutiny 
   An equal‐protection claim merits strict scrutiny, our most 
exacting inquiry, only if the state‐crafted classification disad‐
vantages a suspect class or “impermissibly interferes” with a 
No. 18‐1673                                                                    7

fundamental right. Segovia v. United States, 880 F.3d 384, 390 
(7th Cir. 2018). Otherwise rational‐basis review governs.3 See 
Armour  v.  City  of  Indianapolis,  Ind.,  566  U.S.  673,  680  (2012); 
Hooper v. Bernalillo Cty. Assessor, 472 U.S. 612, 618 (1985). This 
case  does  not  involve  a  suspect  class,  like  race,  and  neither 
education nor free transportation to school is a fundamental 
right.  Kadrmas  v.  Dickinson  Pub.  Sch.,  487  U.S.  450,  457–62 
(1988); Plyler v. Doe, 457 U.S. 202, 223 (1982); San Antonio Indep. 
Sch. Dist. v. Rodriguez, 411 U.S. 1, 33–35 (1973); Racine Charter 
One, Inc. v. Racine Unified Sch. Dist., 424 F.3d 677, 690 n.4 (7th 
Cir. 2005). 
     St.  Joan,  however,  invokes  another  fundamental  right—
the right of parents to direct the education of their children. 
That  right  does  exist.  In  Pierce  v.  Soc’y  of  the  Sisters,  the  Su‐
preme Court struck down a ban on parochial education and 
held that the “fundamental theory of liberty” protects parents 
from state attempts to “forc[e]” students into public school‐
ing. 268 U.S. 510, 535 (1925); see also Troxel v. Granville, 530 U.S. 
57, 65 (2000). But the existence of that fundamental right, and 
its  potential  implication  here,  is  not  enough  to  trigger  strict 
scrutiny. See, e.g., Harlan v. Scholz, 866 F.3d 754, 760 (7th Cir. 
2017).  A  direct  and  substantial  interference  is  required.  See 
Lyng v. Castillo, 477 U.S. 635, 638 (1986); Bowen v. Gilliard, 483 
U.S. 587, 602–03 (1987); Zablocki v. Redhail, 434 U.S. 374, 386–
87 & n.12 (1978); see also Griffin High Sch. v. Illinois High Sch. 
Ass’n, 822 F.2d 671 (7th Cir. 1987). St. Joan has shown no such 
interference with the right recognized in Pierce. 

                                                 
3
  We set aside intermediate scrutiny, which generally applies to classifica‐
tions based on quasi‐suspect classes, like gender, because it has no poten‐
tial application to this case. See, e.g., Hayden ex rel. A.H. v. Greensburg Cmty. 
Sch. Corp., 743 F.3d 569, 577 (7th Cir. 2014). 
8                                                         No. 18‐1673 

    St.  Joan  claims  that  the  withholding  of  free  busing,  a 
state‐subsidized benefit, amounts to a prohibited interference 
with  the  right  to  direct  a  child’s  education.  This  stretches 
Pierce too far. As a general rule, a state’s “decision not to sub‐
sidize  the  exercise  of  a  fundamental  right  does  not  infringe 
the right” and is therefore “not subject to strict scrutiny.” Re‐
gan v. Taxation with Representation of Washington, 461 U.S. 540, 
549 (1983); see also, e.g., Sweeney v. Pence, 767 F.3d 654, 669 (7th 
Cir. 2014). More to the point, a state that chooses not to assist 
a private school does not breach the right Pierce described. In 
Norwood v. Harrison, the Supreme Court explained:  
       It has never been held that if private schools are not 
       given some share of public funds allocated for edu‐
       cation that such schools are isolated into a classifica‐
       tion violative of the Equal Protection Clause. It is one 
       thing to say that a State may not prohibit the mainte‐
       nance  of  private  schools  and  quite  another  to  say 
       that such schools must, as a matter of equal protec‐
       tion, receive state aid. 

413 U.S 455, 462 (1973). In Maher v. Roe, the Court added that 
Pierce “casts no shadow over a State’s power to favor public 
education by funding it.” 432 U.S. 464, 477 (1977); see also Cor‐
nerstone Christian Sch. v. Univ. Interscholastic League, 563 F.3d 
127, 138 n.12 (5th Cir. 2009); Gary S. v. Manchester Sch. Dist., 
374 F.3d 15, 19–22 (1st Cir. 2004); Cass R. Sunstein, Is There an 
Unconstitutional  Conditions  Doctrine?,  26  San  Diego  L.  Rev. 
337, 340–42 (1989). Pierce, then, does not protect against a state 
favoring  public  schools  with  public  dollars,  which  is—at 
worst—all MPS has done.  
   St. Joan’s reach for strict scrutiny stretches the record, too. 
There is no evidence that Policy 4.04 hamstrings the right of 
parents to direct their children’s education. Parents can and 
No. 18‐1673                                                        9

do  choose  to  send  their  children  to  Milwaukee  private 
schools,  despite  Policy  4.04.  Parents  who  cannot  rely  upon 
private transportation have other options available. All sixty‐
eight  children  live  within  one  mile  of  public  transportation 
(hence this lawsuit), and St. Joan in fact provided the students 
with busing. To be sure, the record contains testimonial evi‐
dence that some unenumerated number of families declined 
to send their children to St. Joan because it could not promise 
free busing. But that Policy 4.04 caused some families to “de‐
cide  to  modify”  where  they  sent  their  children  “does  not 
transform”  the  policy  into  an  intrusion  on  parental  rights. 
Bowen, 483 U.S. at 601–02 & n.16; accord Califano v. Jobst, 434 
U.S. 47, 54 (1977). The burden must be direct and substantial, 
and no evidence shows that.  
    St. Joan also makes much of the fact that Wisconsin con‐
siders  free  transportation  for  private‐school  students  to  be 
“important,” as evidenced by the 1967 constitutional amend‐
ment and § 121.54. This emphasis is misplaced. State‐specific 
policies do not augment fundamental rights. Accord Washing‐
ton v. Glucksberg, 521 U.S. 702, 720–21 (1997) (only rights that 
are  “deeply  rooted  in  this  Nation’s  history  and  tradition” 
count as fundamental) (citation omitted). Wisconsin law has 
implications  on  whether  there  are  rational  bases  for  Policy 
4.04’s restrictions (as we discuss below), but not whether strict 
scrutiny applies.  
    With strict scrutiny off the table, rational‐basis review gov‐
erns St. Joan’s challenges to the one‐mile rule and the July 1 
deadline. That standard permits a court to invalidate a legis‐
lative classification only if there is no rational relationship be‐
tween  the  classification  and  “some  legitimate  government 
purpose.”  Segovia,  880  F.3d  at  390.  “Some”  is  key—a 
10                                                         No. 18‐1673 

classification  is  generally  valid  as  long  as  a  rational  basis  is 
plausible, even if the legislature did not expressly endorse it. 
See FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 313–15 (1993); 
Indiana Petroleum Marketers & Convenience Store Ass’n v. Cook, 
808 F.3d 318, 322 (7th Cir. 2015). Rational‐basis review toler‐
ates  overinclusive  classifications,  underinclusive  ones,  and 
other  imperfect  means‐ends  fits.  Heller  v.  Doe,  509  U.S.  312, 
319–320  (1993);  Gregory  v. Ashcroft,  501  U.S.  452,  473  (1991); 
Vance v. Bradley, 440 U.S. 93, 107–09 (1979). The standard also 
imputes “a strong presumption of validity” on the contested 
classification.  Beach  Commc’ns,  508  U.S.  at  314–15.  To  over‐
come that presumption, a challenger must negate “every con‐
ceivable basis which might support” the classification. Id. 
B. The One‐Mile Rule 
    Policy 4.04 draws a line. On one side are private schools, 
like St. Joan, and attendance‐area schools, both of which are 
subject to the one‐mile rule; on the other side are citywide and 
nonattendance‐area  schools,  which  are  not.  St.  Joan  argues 
that this line‐drawing violates equal protection, at least as ap‐
plied to it, because the one‐mile rule irrationally treats private 
schools differently.  
    Equal‐protection  claims  start  with  the  question:  treated 
differently  than  whom?  See  Erwin  Chemerinsky, 
CONSTITUTIONAL LAW: PRINCIPLES AND POLICIES § 9.1, 698 (5th 
ed. 2015). In cases like this, where the challenged regulation 
provides  explicit  classifications,  the  answer  should  be  easy. 
Driving laws may treat fifteen‐year‐olds differently than six‐
teen‐year‐olds. Liquor laws may treat saloons differently than 
grocery stores. And so on. The parties, however, muddle the 
answer  here. MPS submits that  St. Joan is technically an  at‐
tendance‐area  school,  because  it  has  an  allotted  attendance 
No. 18‐1673                                                     11

area under state regulations. Thus, MPS contends, St. Joan is 
treated differently only when compared to dissimilar schools; 
but it is treated the same as its relevant comparator—attend‐
ance‐area schools. St. Joan vehemently disagrees, arguing that 
it must be compared to citywide schools. St. Joan has an at‐
tendance area, the school concedes, but that attendance area 
is the entire city—just like citywide schools.  
    The debate is unnecessary. Arguments over whether there 
is an apt “similarly situated” comparator are suited for class‐
of‐one equal‐protection cases, in which the individual claim‐
ant must show that she was treated differently (and irration‐
ally so) than someone else. See, e.g., Harvey v. Town of Merrill‐
ville, 649 F.3d 526, 532 (7th Cir. 2011). But where, as here, “the 
classification appears in the text of” the challenged regulation, 
we do not “need to identify a comparator.” Monarch Beverage 
Co. v. Cook, 861 F.3d 678, 682 (7th Cir. 2017). The regulation 
that imposes the burden does the work for us.  
    Here, Policy 4.04 treats private schools, like St. Joan, dif‐
ferently  than  citywide  schools  and  nonattendance‐area 
schools—and that requires a rational basis. St. Joan submits 
that there is no rationale for the different treatment, especially 
in light of § 121.54’s reasonable uniformity requirement. MPS 
responds  with  two  rational  bases:  (1)  furthering  its  educa‐
tional mandate by reducing overcapacity and expanding ac‐
cess to special programs; and (2) cost savings. We will address 
whether those justifications suffice on their own terms, then 
consider the impact of § 121.54.  
    MPS, a public‐school district, has obvious legitimate inter‐
ests  in  reducing  overcapacity  in  crowded  attendance‐area 
schools  and  in  expanding  special  program  access  to  its  stu‐
dents. See Lewis v. Ascension Par. Sch. Bd., 806 F.3d 344, 363 (5th 
12                                                       No. 18‐1673 

Cir. 2015); Spurlock v. Fox, 716 F.3d 383, 403 (6th Cir. 2013); Doe 
ex rel. Doe v. Lower Merion Sch. Dist., 665 F.3d 524, 557 (3d Cir. 
2011). Either goal requires the same feat—to put more kids in 
citywide and nonattendance‐area classrooms. To that end, ex‐
empting students who attend those schools from the one‐mile 
rule means more kids will get busing to those schools, which 
in turn encourages and makes easier their attendance to those 
schools. That is rational.  
    There  is  a  related  reason  for  limiting  the  one‐mile  rule’s 
application. MPS students who attend citywide or nonattend‐
ance‐area schools are, logically, more likely to have to travel 
farther from their home to get to school than students who go 
to  attendance‐area  schools.  That  beckons  a  trade‐off.  In  ex‐
change  for  MPS  students  traveling  farther,  MPS  makes  the 
travel easier by ensuring free busing for most students.  
    Faced with these rational bases, St. Joan reframes the issue. 
It posits, and the district court concluded, that the question is 
not whether MPS had a rational basis for exempting citywide 
and nonattendance‐area students from the one‐mile rule (the 
district court accepted that it did). The question, St. Joan says, 
is whether there is a rational basis for not extending the same 
benefit to private‐school students. St. Joan sees an upside to 
the  latter  formulation,  believing  it  requires  MPS  to  identify 
something undeserving about private‐school students to jus‐
tify denying them the busing benefits some public‐school stu‐
dents receive. But that is not how rational‐basis review works.  
    The standard, like most in constitutional law, is a means‐
end test. See G. Stone et al., CONSTITUTIONAL LAW 453 (7th ed. 
2013). We need only identify a legitimate end and ask whether 
the means—the classification—bears a rational relationship to 
the end. E.g., Armour, 566 U.S. at 680; Beach Commc’ns, 508 U.S. 
No. 18‐1673                                                        13

at 315–20. So if, for example, a state is concerned with the suc‐
cess of its small‐business sector, and, in response, it passes a 
regulation offering more generous grant terms to companies 
with fewer than fifty employees, the regulation is rationally 
related  to  the  state’s  legitimate  concern.  The  analysis  ends 
there. See U.S. R.R. Ret. Bd. v. Fritz, 449 U.S. 166, 176–79 (1980). 
On rational‐basis review, we do not additionally require the 
state to persuade us why a company with, say, two‐hundred 
employees would not also benefit from more grant money. Cf. 
Rothe Dev., Inc. v. U.S. Depʹt of Def., 836 F.3d 57, 73 (D.C. Cir. 
2016)  (deeming  rational  a  grant  program  for  socially  disad‐
vantaged  businesses).  Lawmakers  often  have  to  draw  lines 
when  “classifying  governmental  beneficiaries,”  and  some‐
times that means those with “strong claim[s] to favored treat‐
ment” will be left out. Beach Commc’ns, 508 U.S. at 315–16; see 
also, e.g., Fitzgerald v. Racing Assʹn of Cent. Iowa, 539 U.S. 103, 
108 (2003); Regan, 461 U.S. at 550–51; Maher, 432 U.S. at 477; 
City of New Orleans v. Dukes, 427 U.S. 297, 303–06 (1976) (per 
curiam);  Dandridge  v.  Williams,  397  U.S.  471,  486  (1970)  (per 
curiam).  
    That is what happened here. MPS has legitimate interests 
in reducing overcrowding and expanding educational access 
in MPS schools. With those goals in mind, MPS eased trans‐
portation to and from the schools that can help it do both. Eas‐
ing  transportation  for  private‐school  (and  attendance‐area) 
students, on the other hand, would do little to further MPS’s 
goals. And that distinction gives MPS reason enough to treat 
the  schools  differently  under  rational‐basis  review.  See,  e.g., 
Idaho Dep’t of Employment v. Smith, 434 U.S. 100, 101 (1977) (per 
curiam). 
14                                                         No. 18‐1673 

    St. Joan attacks the rationality of MPS’s application of the 
one‐mile rule on other grounds. It asserts that overcrowding 
is not truly a problem in MPS schools, because many attend‐
ance‐area schools are not at maximum capacity. St. Joan ar‐
gues further that MPS has no reason to differentiate St. Joan 
from citywide schools because St. Joan also offers special pro‐
gramming. These arguments may have held water if St. Joan 
had  a  strict‐scrutiny  case.  But  it  does  not.  On  rational‐basis 
review, classifications can be both underinclusive and overin‐
clusive and still survive. E.g., Wisconsin Educ. Ass’n Council v. 
Walker, 705 F.3d 640, 655–56 (7th Cir. 2013). MPS, moreover, 
does not need conclusive support from “evidence or empiri‐
cal  data”  to  make  the  rational  decisions  it  has.  Beach 
Commc’ns, 508 U.S. at 313–15.  
    Turning  to  MPS’s  second  justification,  cost  savings  may 
serve as a rational basis for classifications. See Bankers Life & 
Cas. Co. v. Crenshaw, 486 U.S. 71, 83–84 (1988); Bowen, 483 U.S. 
at 599; Srail v. Vill. of Lisle, Ill., 588 F.3d 940, 948 (7th Cir. 2009); 
Irizarry v. Bd. of Educ. of City of Chicago, 251 F.3d 604, 610 (7th 
Cir. 2001). The cases that so hold generally identify potential 
costs that are unique or distinct to the disfavored group. See 
Bankers Life, 486 U.S. at 83–84 (charging assessments on non‐
monetary judgments “would impose a considerable cost in ju‐
dicial resources”); Irizarry, 251 F.3d at 610 (excluding unmar‐
ried  persons  from  dependent  benefits  resulted  in  “distinct” 
savings). In another busing case, for example, we concluded 
that a school district had a rational basis for not transporting 
a charter school’s students, because doing so would have re‐
sulted in “unique and additional costs” to the school district. 
Racine Charter One, 424 F.3d at 685–87. That is not to say that 
states can randomly discriminate to keep costs down. If the 
state’s cutoff is arbitrary or invidious, then the classification 
No. 18‐1673                                                           15

is by definition not rational. See Mem’l Hosp. v. Maricopa Cty., 
415 U.S. 250, 263 (1974); Shapiro v. Thompson, 394 U.S. 618, 633 
(1969), overruled on other grounds by Edelman v. Jordan, 415 U.S. 
651 (1974). 
    Cost savings, in the context of MPS’s other goals, provide 
an  additional  rational  basis  here.  It  may  well  be  true,  as  St. 
Joan asserts, that a St. Joan student is no more expensive to 
bus than a citywide or nonattendance‐area student. But MPS 
is already stretched thin; it spent forty‐million dollars to pro‐
vide busing in the 2016–2017 school year, barely any of which 
state aid covered. Despite those straits, MPS could believe that 
overcrowding and access concerns were worth taking on the 
added cost of busing most citywide and nonattendance‐area 
students.  It  has  no  similar  reason  to  take  on  those  costs  for 
private  and  attendance‐area  students.  So  MPS  made  the  ra‐
tional choice: pay more to expand busing to schools that could 
reduce overcrowding and promote program access, but not to 
schools  that  are  less  likely  provide  the  same  returns.  See 
Bowen, 483 U.S. at 596; Idaho Dep’t of Employment, 434 U.S. at 
101. 
   The  one‐mile  rule  therefore  has  rational  bases.  But  how 
does § 121.54’s reasonable uniformity requirement factor in? 
Courts typically ask whether a rational basis is conceivable, 
without  paying  mind  to  what  the  state  actually  said  or 
thought. Monarch Beverage, 861 F.3d at 685. St. Joan, however, 
argues that this case is different, because § 121.54 precludes 
MPS from relying on the rational bases that it has.  
    St. Joan’s argument derives from Allegheny Pittsburgh Coal 
Co. v. Cty. Comm’n of Webster Cty., W. Va., 488 U.S. 336 (1989). 
In Allegheny, the Supreme Court considered a county’s prop‐
erty‐tax  assessment  scheme  that  “systematically  produced 
16                                                     No. 18‐1673 

dramatic differences in valuation”—in some cases assessing 
property  at  more  than  thirty  times  the  rate  of  comparable 
properties.  Allegheny,  488  U.S.  at  341.  The  county  defended 
the scheme by arguing that it aimed to peg “properties at true 
current value.” But that goal, the Court held, could not ration‐
ally explain the gross disparities in tax treatment. Id. at 343–
44. Nor could state law. The Court recognized that states can 
make rational distinctions among taxpayers and assess differ‐
ent tax burdens, but the state had “not drawn such a distinc‐
tion.” Id. at 345. To the contrary, West Virginia’s constitution 
mandated that “taxation shall be equal and uniform throughout 
the State.”  Id. at 338 (emphasis added). The Court therefore 
saw no conceivable rational bases for the scheme. Id. at 345–
46. 
     Allegheny’s holding is quite narrow. Three years after Alle‐
gheny came Nordlinger v. Hahn, another equal‐protection chal‐
lenge  involving  property  taxes.  505  U.S.  1  (1992).  Like  the 
scheme  in  Allegheny,  the  law  in  Nordlinger  “resulted  in  dra‐
matic disparities in taxation.” Id. at 14. But Allegheny was dis‐
tinguishable,  according  to  the  Court.  Citing  the  Allegheny 
county’s irrational justification and the state‐law uniformity 
directive,  the  Court  concluded  that  Allegheny  “was  the  rare 
case where the facts precluded any plausible inference” of a 
rational basis. Id. at 14–16; see also Fitzgerald, 539 U.S. at 109–
10; Chemerinsky, CONSTITUTIONAL  LAW  718 (after Nordlinger, 
Allegheny “seems limited to challenges of arbitrary and unjus‐
tifiable  administrative  decisions”).  Two  decades  after  Nord‐
linger,  the  Court  again  emphasized  Allegheny’s  limits  in  Ar‐
mour.  
    In Armour, the Supreme Court evaluated how Indianapo‐
lis divvied up the costs of a new sewer project among local 
No. 18‐1673                                                        17

homeowners. Indiana law required that such costs be “appor‐
tioned  equally.”  Ind.  Code  § 36‐9‐39‐15(b)(3)  (2011).  Indian‐
apolis did so, at least at first, by assessing each homeowner 
the same rate. After the assessment, some paid in lump sums 
and  others  began  paying  in  installments.  The  city  soon  re‐
versed course, though, and opted to use bonds to pay for the 
project.  It  then  forgave  any  outstanding  installments  owed, 
but  it  refused  to  pay  back  homeowners  who  had  paid  in  a 
lump sum. Armour, 566 U.S. at 678–79. The result: homeown‐
ers who paid upfront spent as much as thirty times more than 
other homeowners. See id. at 679.  
     Despite  the  parallels—a  state  uniformity  law  and  gross 
disparity—the  Court  in  Armour  held  that  Allegheny  did  not 
control. Id. at 687. Allegheny, the Court explained, “involved a 
clear state law requirement clearly and dramatically violated.” 
Id.  (emphases  added).  Not  so  in  Armour,  according  to  the 
Court, because the city followed state law in the first instance, 
and state law said nothing about forgiveness plans. The Court 
went no further on the state‐law question, rejecting the view 
that  “ordinary  violations  of  ordinary  state  tax  law”  can 
amount to “violations of the Federal Constitution.” Id. at 687–
88. The Court repeated that Allegheny was the “‘the rare case 
where the facts precluded’ any alternative reading of state law 
and  thus  any  alternative  rational  basis.”  Id.  at  687  (quoting 
Nordlinger, 505 U.S. at 16).  
    This is not one of those rare cases. MPS’s avowed rational 
bases are sound, and § 121.54 does not render them implausi‐
ble. For one, § 121.54’s reasonable uniformity requirement is 
not  “clear.”  See Armour,  566  U.S.  at  687.  It  is  the  opposite—
“ambiguous”—as St. John Vianney  Sch. v. Bd. of Educ. of Sch. 
Dist.  of  Janesville  held.  336  N.W.2d  387,  393  (Wis.  Ct.  App. 
18                                                           No. 18‐1673 

1983). There is also little caselaw explaining the requirement. 
St. John Vianney, for its part, noted that the requirement pre‐
vents  discrimination  based  on  how  far  students  live  from 
school. Id. at 393–94; see also Wis. Stat. § 121.54(2)(c), (4) (dis‐
cussing reasonable uniformity in terms of the distances trans‐
ported  to  and  from  school).  That,  however,  does  not  move 
much here, because the one‐mile rule does not discriminate 
on a distance‐from‐school basis. What is more, absent “clear” 
law, we do not see what MPS “clearly and dramatically” vio‐
lated. See Armour, 566 U.S. at 687. It is true that the one‐mile 
rule effectively denies busing to most of the St. Joan students 
who applied for it. But we decline to speak for the Wisconsin 
courts as to whether that result is “reasonable” as a matter of 
local busing policy. MPS is financially strained as it is, and the 
rule does apply uniformly to private and attendance‐area stu‐
dents.4  
    Of course, none of this means that the one‐mile rule com‐
plies with § 121.54. That question is not before us, and the an‐
swer,  unsettled  as  it  is,  should  come  from  the  Wisconsin 
courts.  To  resolve  the  equal‐protection  claim  before  us,  we 
hold only that MPS has offered rational bases that are plausi‐
ble notwithstanding state law.  
   In coming out the other way, the dissent goes further than 
we are willing. It draws on legislative history and potentially 
                                                 
4
  We said earlier that we do not need to determine, for equal‐protection 
purposes, what types of schools St. Joan is most like (citywide or nonat‐
tendance area, who generally get busing, or attendance‐area schools, who 
generally do not). At the same time, we have no basis to say what practical 
and regulatory distinctions will matter to the Wisconsin courts for § 121.54 
purposes.  

       
No. 18‐1673                                                                19

comparable  lower‐court  decisions  (like  St.  John  Vianney)  to 
conclude  that  the  one‐mile  rule  violates  § 121.54  clearly 
enough to implicate Allegheny and negate MPS’s rational ba‐
ses.  With  respect,  we  think  that  approach  does  more  than 
what Allegheny and Armour did. For even if the one‐mile rule 
violates § 121.54,5 a mere violation of state law does not boot‐
strap itself into a violation of the Equal Protection Clause. Ar‐
mour, 566 U.S. at 687–88; see also William C. Cohen, State Law 
in  Equality  Clothing: A  Comment  on Allegheny  Pittsburgh  Coal 
Company v. County Commission, 38 UCLA L. Rev. 87, 99–103 
(1990).  
C. The July 1 Deadline 
    MPS  additionally  requires  private  schools  to  provide  by 
July 1 the names of students who need busing. This deadline 
applies  only  to  private‐school  students,  not  MPS  students, 
and thus St. Joan claims that it also violates equal protection. 
In response, MPS proffers one rational basis in support of the 
deadline: administrative necessity.  
    There is no question that administrative concerns can jus‐
tify certain classifications. E.g., Armour, 566 U.S. at 683; Bank‐
ers Life, 486 U.S. at 84; Hearne v. Bd. of Educ. of City of Chicago, 
185  F.3d  770,  775  (7th  Cir.  1999).  Such  concerns  exist  here. 

                                                 
5
  It is worth adding that in Allegheny, unlike here, the state courts at least 
had  an  opportunity  to  decide  whether  the  challenged  scheme  violated 
state law. West Virginia’s highest court assumed that it did, but the court 
refused to order relief because it concluded that absent “intentional and 
systemic” undervaluation the petitioners had to seek relief from the asses‐
sor. Allegheny, 488 U.S. at 342–43 (citing In re 1975 Tax Assessments Against 
Oneida Coal Co., 360 S.E.2d 560, 565 (W.Va. 1987)); see also John Hart Ely, 
Another Spin on Allegheny Pittsburgh, 38 UCLA L. Rev. 107, 109 (1990) (ex‐
plaining the “strange” circumstances of Allegheny).  
20                                                              No. 18‐1673 

Before school starts, MPS must determine which students are 
eligible for transportation, compare school rosters to confirm 
that students are not double booked, and arrange for bus ser‐
vices  or  contract  for  alternative  transportation  services.  See 
Wis. Stat. § 121.55. These tasks all require MPS to have the stu‐
dents’ information well in advance of the school year. While 
MPS has direct access to its own students’ information, it does 
not  have  the  same  for  private‐school  students.  As  a  result, 
some deadline by which private schools must provide student 
information is logistically rational—and statutorily mandated 
by Wis. Stat. § 121.54(2)(b). Whether July 1, as opposed to, say, 
September 1, is the wisest or fairest choice is not for us to de‐
cide. See, e.g., Heller, 509 U.S. at 319–320; Nordlinger, 505 U.S. 
at 18; Hodel v. Indiana, 452 U.S. 314, 331 (1981). 
   That is sufficient to deem the deadline constitutional on its 
face.6 See Midwest Fence Corp. v. U.S. Dep’t of Transp., 840 F.3d 
932, 941–46 (7th Cir. 2016); see also United States v. Salerno, 481 
U.S. 739, 745 (1987). St. Joan, however, also lobs a related chal‐
lenge to what comes after the deadline. According to St. Joan, 
MPS treats students who enroll near or after July 1 differently 
depending on their school. To illustrate, St. Joan offers a hy‐
pothetical.  Suppose  MPS  completes  transportation  arrange‐
ments  for  all  schools  (public  and  private)  by  August  15.  A 
week later, two families, each with a fourteen‐year‐old, move 
to Milwaukee. One family decides to send its child to a private 

                                                 
6
  We use the term “on its face” advisedly, although we note that the July 1 
deadline has not been recorded anywhere (at least as far as this record is 
concerned). That is odd, particularly because the July 1 deadline conflicts 
with the September deadline set forth in Policy 4.04 and the May 15 dead‐
line in Wis. Stat. § 121.54(2)(b). St. Joan, however, has not argued that these 
facts impact the constitutional analysis, and so we do not address them.  
No. 18‐1673                                                            21

school outside of her neighborhood; the other opts for a pub‐
lic school outside of her neighborhood. And then MPS learns 
of the two students, and their need for busing, on the exact 
same day. The private‐school student cannot get busing; yet 
the public‐school student could, according to St. Joan.  
    That prospect gives us pause. The time needed to arrange 
for transportation before the school year justifies imposing a 
roster‐notification  deadline  on  private  schools.  But  pre‐ar‐
rangement  needs  offer  no  justification  for  treating  post‐ar‐
rangement latecomers differently. Granted, some rigidity in 
the deadline may be rational (to motivate private schools to 
comply with the it); but even that would not justify treating 
students who move to the district near or after the deadline 
differently, based only on whether they go to private or public 
school. We see no rational basis for that distinction, and MPS 
has not provided any. Perhaps there are heightened burdens 
associated with latecomer private‐school students that do not 
exist  for  public‐school  students,  but  again,  MPS  has  not 
pointed to any.  
     That said, we cannot order relief on this record. Unlike the 
dissent, at least two things remain unclear to us. First, we do 
not know whether, in fact, MPS enforces the July 1 deadline 
in  the  manner just described. At oral argument, counsel for 
MPS  hedged  when  asked  directly;  and  the  parties  have  not 
directed us to a part of the record that reveals a clear answer. 
Second, we do not know why St. Joan updated its roster after 
the  July  1  deadline—whether  the  result  of  latecomers,  pro‐
crastination, or something else. These facts matter, of course, 
because  an  as‐applied  challenge  concerns  only  the  present 
case, not hypotheticals. See, e.g., Hegwood v. City of Eau Claire, 
676  F.3d  600,  603  (7th  Cir.  2012);  United  States  v.  Skoien,  614 
22                                                    No. 18‐1673 

F.3d 638, 645 (7th Cir. 2010) (en banc). We therefore conclude 
that further fact‐finding is necessary. See, e.g., Shimer v. Wash‐
ington, 100 F.3d 506, 510 (7th Cir. 1996). After that occurs, it is 
up to the district court in the first instance to decide what re‐
lief, if any, is appropriate.  
                         III. Conclusion 
   For  these  reasons,  we AFFIRM  the  district  court’s  judg‐
ment with respect to the one‐mile rule and we REVERSE and 
REMAND for further proceedings consistent with this opin‐
ion with respect to the July 1 deadline. 
No. 18-1673                                                   23

    SYKES, Circuit Judge, dissenting. I respectfully dissent. Un-
like my colleagues, I think this is indeed the “rare case” in
which a state-law uniformity mandate removes otherwise
plausible policy justiﬁcations for a local legislative classiﬁca-
tion, leaving no rational basis for the local rule. Nordlinger v.
Hahn, 505 U.S. 1, 16 (1992) (describing Allegheny Pittsburgh
Coal Co. v. Cty. Comm’n of Webster Cty., W. Va., 488 U.S. 336
(1989)). I would reverse and remand for entry of judgment
for the plaintiﬀ.
                            *   *   *
    To understand this unusual equal-protection claim, it’s
helpful to review the relevant state legal history. In 1962 the
Wisconsin Supreme Court held that the state constitution
prohibited the expenditure of public funds to transport
children to parochial and private schools. State ex rel.
Reynolds v. Nusbaum, 115 N.W.2d 761, 769–70 (Wis. 1962).
Wisconsin voters responded by amending the constitution.
In 1967 they added this language: “Transportation of school
children. Nothing in this constitution shall prohibit the
legislature from providing for the safety and welfare of
children by providing for the transportation of children to
and from any parochial or private school or institution of
learning.” WIS. CONST. art. I, § 23.
   Acting on this new constitutional authority, the
Wisconsin legislature immediately “elect[ed] to provide for
the transportation of children to any parochial or private
school by amending the existing statutes … to provide for
transportation for students attending private or parochial
schools and public schools upon a reasonably uniform basis.”
Cartwright v. Sharpe, 162 N.W.2d 5, 8 (Wis. 1968) (emphasis
added). The enabling legislation included an explicit state-
24                                                No. 18-1673

ment of statutory purpose: “The intent of this act is to pro-
vide for the safety and welfare of children by providing for
their transportation to and from public and private schools.”
Ch. 68, § 1, 1967 Wis. Sess. Laws 144.
    To that end, the legislature amended the school-
transportation statutes to require “every school board” to
provide transportation to and from public and private
schools for all students who reside in the district and live
“2 miles or more” from their school. WIS. STAT. § 121.54(2)(a),
(b) (mandating public and private school transportation on
these terms). So school districts have a statutory duty to
provide free transportation to and from school for all resi-
dent children who live two miles or more from their school,
whether public or private.
    School districts may of course provide more generous
transportation service. The statutory scheme recognizes that
school boards may elect to transport “all or some of the
pupils” who reside in the district and live less than two miles
from their school. Id. § 121.54(2)(c). If they choose to do so,
however, they may not use diﬀerent distance standards for
public and private school students: “If transportation is
provided for less than all such pupils[,] there shall be rea-
sonable uniformity in the minimum distance that pupils
attending public and private schools will be transported.” Id.
The uniformity requirement is repeated in the subsection
governing transportation to summer classes. School districts
are permitted (but not required) to bus children to summer
school, but “[i]f the school board provides transportation for
less than all pupils, there shall be reasonable uniformity in
the minimum and maximum distances pupils are transport-
ed.” Id. § 121.54(4).
No. 18-1673                                                 25

    Finally, and most relevant here, the transportation man-
date excludes children who live in cities served by public
transit systems. Id. § 121.54(1)(c). Under the so-called “city
option,” school districts in cities with public transit service
are not required to provide free student transportation. If
they choose to do so, however, “there shall be reasonable
uniformity in the transportation furnished to the pupils,
whether they attend public or private schools.” Id.
§ 121.54(1)(b). In this way the “city option,” like the other
transportation provisions, requires equal treatment of public
and private school students.
    The 1967 legislation soon spawned litigation. In a key
early case interpreting the new statutory scheme, the
Wisconsin Supreme Court explained that “[t]he important
change” ushered in by the constitutional amendment and
enabling legislation “was to provide that where transporta-
tion is furnished, either mandatory or permissive, it must be
on a reasonably uniform basis to children attending either
public or private schools.” Cartwright, 162 N.W.2d at 10–11.
Put slightly diﬀerently, “[w]hat the constitutional amend-
ment and enabling legislation accomplished was to provide
that the same consideration of safety and welfare should
apply to public and private students alike.” Id. at 11.
                           *   *   *
    The Milwaukee Public School District (“MPS” or “the
District”) qualiﬁes for the city option. The District serves
children in the City of Milwaukee, where public bus service
(operated by the Milwaukee County Transit System) is
available. MPS has chosen to provide free transportation
service to some resident children and thus is bound by the
26                                                 No. 18-1673

statutory obligation to treat public and private school stu-
dents alike.
    MPS Administrative Policy 4.04 contains the District’s
transportation regulations. Two features of the policy are at
issue here. The ﬁrst concerns the distance standards for
determining eligibility for free transportation. The policy
draws no distinction between public and private elementary-
school students. Tracking the statutory mandate for noncity
schools, MPS provides free transportation for public and
private school students in grades K–8 who live “two miles or
more” from their school. ADMINISTRATIVE POLICIES OF THE
MILWAUKEE PUBLIC SCHOOLS, POLICY 4.04(2)(a)1., (b)1.
(Nov. 12, 2014).
    The eligibility rules are diﬀerent for students in grades 9–
12. MPS conditions free transportation service for high-
school students on the two-mile rule plus an additional
distance requirement. The District will transport only those
high-school students who live “two miles or more” from
their school and “more than one mile walking distance from
public transportation.” Id. 4.04(2)(a)3., (b)2. So families of
high-school students who live within one mile of a public
transit stop must pay their own transportation costs.
    But MPS lifts this second condition for students who
attend citywide public high schools or public high schools
outside their neighborhood attendance area. Id. 4.04(5)(a)2.,
(b)2. In other words, students who attend public citywide
high schools and live two miles or more from school get free
transportation from the District regardless of their proximity
to public transportation; their counterparts in private
citywide high schools do not. The latter are ineligible for free
No. 18-1673                                                    27

transportation unless they live more than one mile from a
public transit stop.
    Students at private schools are disadvantaged in another
way. Milwaukee children who attend private schools (re-
gardless of grade level) cannot receive transportation from
MPS unless the private school “submits the names, grade
levels, and location of eligible students no later than the
third Friday of September.” Id. 4.04(2)(b)4. As my colleagues
explain, in practice MPS requires private schools to submit
their transportation rosters by July 1. Students who enroll
after that date—whether later in the summer or after the
school year has begun—are ineligible to receive transporta-
tion service from MPS for that school year. The roster re-
quirement and July 1 cutoﬀ date apply only to private
schools. Late and mid-year enrollees in the District’s own
schools are not denied free transportation.
                            *   *   *
    St. Joan Antida High School challenges these disparate
transportation rules on behalf of itself and its students.
St. Joan Antida is a private, all-girls high school in the City of
Milwaukee with a citywide attendance area. That is, its
students come from all over Milwaukee, not just the imme-
diate neighborhood, so they are similarly situated in all
material respects to students in public citywide high schools.
Yet MPS treats them unequally for purposes of transporta-
tion eligibility. They are denied free transportation if they
live within one mile of a public transportation stop. MPS
does not apply this extra distance requirement to their
counterparts at public citywide high schools. This diﬀerence
in treatment, the school argues, violates the Fourteenth
Amendment’s Equal Protection Clause. St. Joan Antida also
28                                               No. 18-1673

challenges the July 1 roster deadline, which operates as a
cutoﬀ date to receive transportation service but applies only
to students in private schools.
    My colleagues conclude that the challenged rules do not
burden a fundamental right and thus do not trigger strict
scrutiny under prevailing equal-protection doctrine. I agree
and have nothing to add to the analysis in Section IIA of the
majority opinion. The challenged rules need only be ration-
ally related to a legitimate governmental interest. This is a
highly deferential standard. As the majority explains, under
rational-basis review, (1) the challenged law enjoys a pre-
sumption of validity; (2) the government’s actual reasons for
adopting it do not matter; and (3) the ﬁt between the gov-
ernment’s means and its ends can be both hypothetical and
very loose. In short, as long as some legitimate governmental
purpose is conceivably in play and the law might rationally
be thought to serve that purpose, the test is satisﬁed. It’s
almost impossible to ﬂunk this lenient standard.
   Even so, there is a legal baseline below which local laws
may not fall and still be thought minimally rational for
equal-protection purposes. If state law places persons in the
same class and directs local governments to treat everyone in
the class uniformly, local governments cannot discriminate
on the very terms forbidden by state law and expect to
survive rational-basis review. The Supreme Court explained
and applied this principle in Allegheny. There the Court
reviewed a tax-assessment method used by a West Virginia
county that assessed property based on its purchase price
when last sold and adjusted stale data on an ad hoc and
sporadic basis to account for the passage of time. Allegheny,
488 U.S. at 338. In practice this assessment method produced
No. 18-1673                                                29

“gross disparities in the assessed value of generally compa-
rable property.” Id. State law, however, mandated that
“taxation shall be equal and uniform throughout the State,
and all property, both real and personal, shall be taxed in
proportion to its value.” Id. (quoting W. VA. CONST. art. X,
§ 1). Aﬀected property owners sued, claiming that the
county’s assessment method violated their rights under the
Equal Protection Clause.
    The county maintained that its assessment method was a
rational way to measure “true current value” because it used
actual sale prices plus periodic adjustments “[a]s those data
grow stale.” Id. at 343. The Court disagreed, though it did
“not intend to cast doubt upon the theoretical basis of such a
scheme.” Id. “That two methods are used to assess property
in the same class is, without more, of no constitutional
moment. The Equal Protection Clause ‘applies only to
taxation which in fact bears unequally on persons or proper-
ty of the same class.’” Id. (quoting Charleston Fed. Savings &
Loan Ass’n v. Alderson, 324 U.S. 182, 190 (1945) (collecting
cases)). The factual predicate was easily established in
Allegheny: “Petitioners’ property has been assessed at rough-
ly 8 to 35 times more than comparable neighborhood proper-
ty, and these discrepancies have continued for more than
10 years with little change.” Id. at 344.
    The Court continued: “The States, of course, have broad
powers to impose and collect taxes … [and] may divide
diﬀerent kinds of property into classes and assign to each
class a diﬀerent tax burden so long as those divisions and
burdens are reasonable.” Id. “But West Virginia has not
drawn such a distinction. Its Constitution and laws provide
that all property of the kind held by petitioners shall be
30                                                No. 18-1673

taxed at a rate uniform throughout the State according to its
estimated market value.” Id. at 345. State law required
reasonable uniformity, but the county’s assessment scheme
“systematically produced dramatic diﬀerences in valuation”
for similarly situated properties. Id. at 341. Because the
valuation method consistently produced results that trans-
gressed the state-law uniformity norm, it was not rationally
related to a legitimate governmental purpose. Id. at 343–45.
That is, state law negated any conceivable rational basis for
the local discriminatory practice. The Court found an equal-
protection violation. Id. at 346.
    As my colleagues observe, the Court later described
Allegheny as “‘the rare case where the facts precluded’ any
alternative reading of state law and thus any alternative
rational basis” for the challenged local practice or rule.
Armour v. City of Indianapolis, 566 U.S. 673, 687 (2012) (quot-
ing Nordlinger, 505 U.S. at 16). In Armour homeowners sued
the City of Indianapolis after it changed its method of fund-
ing sewer projects. Indiana law required that “costs [for
sewer improvements] be primarily apportioned equally
among all abutting lands or lots.” IND. CODE § 36-9-39-
15(b)(3) (2011). Indianapolis did just that, though it gave
homeowners the option to pay the special assessment all at
once or in installments. Armour, 566 U.S. at 676–77. The City
later abandoned that method in favor of a system that
primarily relied on citywide bonds, spreading the cost across
the entire municipal tax base. With this shift in policy, the
City forgave any unpaid installments but did not refund
homeowners who had already ﬁnished paying. Id. at 678–79.
   The Court held that the case did not implicate Allegheny.
The statute required Indianapolis to apportion costs
No. 18-1673                                                  31

equally—which the City plainly had done—but state law
said nothing about later forgiveness. The Court explained:
“[T]he City followed state law by apportioning the cost of its
[sewer] projects equally. State law says nothing about for-
giveness, how to design a forgiveness program, or whether
or when rational distinctions in doing so are permitted.” Id.
at 687. That distinguished Armour from Allegheny. The Court
characterized Allegheny as a “rare case” because it “involved
a clear state law requirement clearly and dramatically violat-
ed.” Id.
    Unlike my colleagues, I do not read this last sentence as
materially changing Allegheny’s fundamental holding. True,
the Court in Allegheny said that the county’s assessment
method produced “dramatic diﬀerences in valuation,” but
that statement was descriptive, not doctrinal. If Armour truly
limits Allegheny to local rules or practices that “dramatically”
depart from state law, we’d need some standard to distin-
guish “dramatic” departures from those that are not. But
Armour did not elaborate. On this point at least, I hesitate to
read this passage from Armour as a doctrinal limitation on
Allegheny.
    Perhaps it’s fair to read Armour as limiting Allegheny’s
holding to clear violations of clear state uniformity man-
dates. If so, we have that here. As I’ve explained, the school-
transportation statutes say—again and again—that school
districts must treat public and private school students
reasonably equally when it comes to access to publicly
funded transportation. Districts operating under the city
option need not provide free school transportation to any
resident children, but if they provide it to some, then the law
requires “reasonable uniformity in the transportation fur-
32                                                 No. 18-1673

nished to the pupils, whether they attend public or private
schools.” § 121.54(1)(b).
    Put another way, if the city option were not in play, MPS
would have a plain statutory duty to transport all students
who live two miles or more from their school, whether
public or private. § 121.54(2). But because public transit is
readily available in Milwaukee, MPS may (1) provide no
busing at all or (2) provide busing on equal terms to public
and private school students. § 121.54(1)(b). MPS has chosen a
third way. It provides transportation for students in public
citywide high schools who satisfy the two-mile rule but not
their counterparts in private citywide high schools. It has
invoked the city option on discriminatory terms expressly
forbidden by the statute. That’s an irrational policy choice as
a matter of law.
    It’s true, as my colleagues point out, that § 121.54(1)(b)
has not been the subject of much appellate litigation in the
state courts. The Wisconsin Supreme Court has not had
occasion to address its scope. In one case the state court of
appeals concluded that the term “reasonable uniformity” in
§ 121.54(1)(b) is ambiguous. St. John Vianney Sch. v. Bd. of
Educ. of Sch. Dist. of Janesville, 336 N.W.2d 387, 393 (Wis. Ct.
App. 1983). The precise question in St. John Vianney was
whether the uniformity mandate in § 121.54(1)(b) requires
school districts to provide the same mode of transportation to
public and private school students. More particularly, the
plaintiﬀs argued that if the district provided so-called “yel-
low school bus” service for students in public schools, then it
had to provide “yellow school bus” service for students in
private schools. Id. at 388–89. The court rejected that argu-
ment. Reading § 121.54(1)(b) in the context of the statutory
No. 18-1673                                                 33

scheme as a whole, the court noted that the school-
transportation code gives school boards the discretion to use
any of ﬁve diﬀerent modes of transportation to comply with
their statutory obligations. See WIS. STAT. § 121.55. The court
said: “It would be unreasonable to conclude that the ‘rea-
sonable uniformity’ requirement of sec. 121.54(1) abrogates
the board’s option to provide transportation by any of the
methods expressly permitted under sec. 121.55.” St. John
Vianney, 336 N.W.2d at 393.
    That was enough to decide the case, but the opinion con-
tinues with some extensive dicta. The court went on to
observe that “[t]he overall concern behind the school trans-
portation statutes is the safety and welfare of pupils.” Id.
Recognizing that “many factors aﬀect … safety and welfare,”
the court deduced from the broader statutory scheme that
“[t]he distance a child lives from school is … the principal
factor with which the statutes are concerned.” Id. Acknowl-
edging that § 121.54(1)(b) “is silent regarding a distance
standard in connection with the reasonable uniformity
requirement,” the court read the statute to “prevent[] a
school board from distinguishing for transportation purpos-
es between public and private school pupils on the basis of
the distance they live from school.” Id. at 394. On this under-
standing, the court said that “whatever … distance standard
the board chooses, the distance standard must be reasonably
uniform in its application to public and private school
pupils.” Id.
    The actual holding in St. John Vianney is limited. The
court held only that the uniformity mandate in § 121.54(1)(b)
does not require school districts to use identical modes of
transportation for public and private school students. The
34                                                        No. 18-1673

court’s extended discussion goes further, suggesting that
whatever else the term “reasonable uniformity” may entail,
at a minimum it prevents school districts from using diﬀer-
ent distance-from-school standards for public and private
school students to determine their eligibility for free trans-
portation. MPS’s one-mile rule is a materially similar dis-
tance standard; high-school students who live within one
mile of a public transit stop are ineligible for free transporta-
tion to school. But the rule is discriminatory on its face: it
applies only to students at private citywide high schools;
students at public citywide high schools get free transporta-
tion regardless of their proximity to public transit. On the
reasoning of St. John Vianney, the statutory uniformity
mandate forbids precisely this kind of discrimination by local
school districts in the provision of free school transportation.
   A case decided four years before St. John Vianney sheds
even more light on the scope and operation of the uniformity
requirement. In Hahner v. Board of Education, a school district
provided busing on almost uniform terms to public and
private schools. The problem was that it routinely refused to
bus students to certain Catholic schools that held classes
during a week when other schools in the district (public and
private) had spring break. 278 N.W.2d 474, 475–76 (Wis. Ct.
App. 1979). As a result, a small number of students attend-
ing Catholic schools did not receive busing for the entirety of
their school year.
   Addressing the “reasonable uniformity doctrine” in the
school-transportation code, 1 the court held that the district


1 Hahner does not speciﬁcally mention § 121.54(1)(b), but it relies on
authorities that do. Hahner v. Bd. of Educ., 278 N.W.2d 474, 478–80 (Wis.
No. 18-1673                                                        35

did not have the discretion to deny transportation to
Catholic school students when their schools were in session
but the public schools were not. Id. at 478, 479–80. The
opinion is signiﬁcant for what it tells us about the dimen-
sions of the reasonable-uniformity requirement: even a one-
week denial of transportation to private school students is
impermissible, as are deviations from the uniformity norm
unrelated to student safety and welfare. Here is the key
passage:
       The crucial question is whether a school
       board’s discretion in coordinating the schedul-
       ing of the transportation of pupils to public
       and private schools extends to not transporting
       pupils to private schools during a week when
       the public schools are closed for vacation. …
       [T]he purpose of coordinating these transpor-
       tation activities is “to insure the safety and wel-
       fare of the pupils” as provided in sec. 121.56,
       Stats. This court believes the objective of this
       requirement is to prevent discriminatory
       treatment of pupils attending private schools in
       the transportation provided them. The fact that
       the school district would save money by not trans-
       porting private school pupils during a week when
       the public schools are closed for vacation is a factor
       which bears no relationship to the safety and welfare
       of the pupils being transported to public schools.
Id. at 479 (emphasis added).


Ct. App. 1979) (citing Cartwright v. Sharpe, 162 N.W.2d 5, 10–11 (Wis.
1968), and 61 Wis. Op. Att’y Gen. 240, 241 (1972)).
36                                               No. 18-1673

    Together, St. John Vianney and Hahner make clear that
MPS’s discriminatory one-mile rule violates the statutory
requirement of reasonable uniformity in the provision of free
transportation to public and private school students. The
challenged rule is unequal on its face and cannot be justiﬁed
by reference to student safety and welfare, which are the
only legitimate public-policy interests recognized by state
law as justiﬁcations for school-transportation distinctions
between public and private school students. Simply put,
state law forbids MPS from making a policy choice to allo-
cate free transportation on these unequal terms.
    MPS defends its discriminatory one-mile rule based on
abstract goals of avoiding overcapacity in its neighborhood
schools, expanding access to special programming, and
saving money. My colleagues accept these justiﬁcations as
rational reasons for discriminating against private school
students. With respect, state law leaves no room for these
possible policy justiﬁcations. The state legislature has de-
creed a public policy of reasonably uniform treatment of
public and private school students when it comes to free
school transportation. School districts may not have diﬀerent
eligibility rules for public and private school students (ex-
cept perhaps for safety and welfare reasons). Under clear
state law, discriminating between public and private school
students is not an available means to achieve other policy
goals. Put somewhat diﬀerently, a local rule that deﬁes the
state-law uniformity command serves no legitimate govern-
mental purpose. Like the county tax-assessment method in
No. 18-1673                                                                 37

Allegheny, the MPS rule violates the Equal Protection
Clause. 2
    In reaching this conclusion, I do not purport to “speak for
the Wisconsin courts” any more than the Supreme Court
purported to “speak for the West Virginia courts” when it
found an equal-protection violation in Allegheny. Majority
Op. at p. 18. My conclusion simply recognizes that the
statutory uniformity mandate removes the plausible policy
justiﬁcations for this discriminatory local rule, which classi-
ﬁes students on the precise terms forbidden by statute. 3


2 In Racine Charter One, Inc. v. Racine Uniﬁed School District, we accepted a
school district’s “cost” justiﬁcation as a rational basis for not busing
students to a charter school. 424 F.3d 677, 685–87 (7th Cir. 2005). I
question that holding, which ﬂatly contradicts Hahner. Racine Charter One
held in the alternative that the charter school’s students were not
similarly situated “to those students who do receive the busing beneﬁt.”
Id. at 683. I question that holding as well, but the case is perhaps distin-
guishable from ours on that ground.
3 My colleagues say that I’ve gone too far because my analysis “draws on
legislative history and potentially comparable lower-court decisions (like
St. John Vianney).” Majority Op. at p. 18–19. That misunderstands
Wisconsin’s approach to statutory interpretation and the constitutional
status of the state court of appeals.
     Wisconsin has adopted a textualist method of statutory interpreta-
tion that limits the use of legislative history. State ex rel. Kalal v. Circuit
Court for Dane Cty., 681 N.W.2d 110, 124–26 (Wis. 2004). But statutory
history is not the same as legislative history. Statutory History, BLACK’S
LAW DICTIONARY (10th ed. 2014) (“The enacted lineage of a statute,
including prior laws, amendments, codiﬁcations, and repeals.”); Legisla-
tive History, id. (“The proceedings leading to the enactment of a statute,
including hearings, committee reports, and ﬂoor debates.”). Statutory
history provides context for statutory terms and is an accepted part of
Wisconsin’s textualist interpretive method. See County of Dane v. Labor &
38                                                            No. 18-1673

    For similar reasons, the District’s enforcement of the
July 1 roster deadline violates the Equal Protection Clause.
As I understand this claim, St. Joan Antida does not object to
a general rule requiring private schools to submit a transpor-
tation roster by a date certain. It challenges the District’s
practice of denying free transportation to students who
enroll after the deadline passes. Late and mid-year enrollees
at public schools do not suﬀer the same fate. This policy, too,
violates the state-law requirement of reasonable uniformity,
leaving no rational basis for the discriminatory treatment.
    My understanding of this claim diﬀers from the majori-
ty’s in another way. St. Joan Antida challenges the enforce-
ment of the roster policy as a general matter. The school
seeks an injunction against the discriminatory denial of
transportation to students who enroll in private school after


Indus. Review Comm’n, 759 N.W.2d 571, 580 (Wis. 2009); Kalal, 681 N.W.2d
at 126. The same is true of statements of purpose contained in the
statutory text. Kalal, 681 N.W.2d at 125. Finally, Wisconsin’s approach to
statutory interpretation reads statutory language “in the context in
which it is used; not in isolation but as part of a whole; in relation to the
language of surrounding or closely-related statutes; and reasonably, to
avoid absurd or unreasonable results.” Id. at 124. Everything I’ve said
here is consistent with Wisconsin law.
    Further, the state court of appeals, though divided into four districts,
is a unitary court, and its published opinions are binding statewide
precedent until “overrule[d], modif[ied,] or withdraw[n]” by the state
supreme court. Cook v. Cook, 560 N.W.2d 246, 256 (Wis. 1997). My
analysis draws on a seminal decision of the state supreme court
(Cartwright) and two decisions of the court of appeals (St. John Vianney
and Hahner). All three have binding statewide precedential eﬀect.
No. 18-1673                                                  39

the July 1 deadline. St. Joan Antida also seeks damages; the
monetary remedy is of course keyed to facts peculiar to the
school and its students. But the parties have stipulated to
damages.
    My colleagues share some of my concerns about the ra-
tionality of this policy and remand for further clariﬁcation
and development of this claim. As I see it, all that remains to
be done on remand is to fashion an appropriate injunctive
remedy and enter judgment granting injunctive and mone-
tary relief. St. Joan Antida has explained that students who
have not yet enrolled in private school by the July 1 deadline
(and thus do not appear on a private school’s roster) are
denied free transportation for the ensuing school year. Late
and mid-year enrollees in the public schools are not. MPS
has not denied that it enforces its July 1 roster policy in this
way. In light of the statutory uniformity mandate, this
discriminatory treatment cannot be justiﬁed as rationally
related to a legitimate governmental interest.
    For these reasons, I would reverse and remand with in-
structions to enter judgment for St. Joan Antida.